Title: John Adams to Abigail Adams, 23 July 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia July 23d: 1775
     
     Have only Time to send by this Opportunity a Token of Remembrance. The Fast was observed here with a Decorum and solemnity, never before seen ever on a Sabbath. The Clergy of all Denominations, here preach  Politicks and War in a manner that I never heard in N. England. They are a Flame of Fire. It is astonishing to me, that the People are so cool here. Such sermons in our Country would have a much greater Effect.
     I hope to see you eer long. You have stirred up my Friends to write to me. Austin, Tudor, Rice have wrote. Dr. Tufts wrote me an excellent Letter and very particular Intelligence. I am yours &c.
     
      My Love to all the Children.
     
    